NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       MAR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 MICHAEL B. WILLIAMS,                             No. 16-16034

                   Plaintiff-Appellant,           D.C. No. 3:14-cv-04507-EMC

   v.
                                                  MEMORANDUM*
 T. MICHAEL YUEN, Court Executive
 Officer and Clerk of the San Francisco
 Court Superior Court,

                   Defendant-Appellee.

                     Appeal from the United States District Court
                       for the Northern District of California
                     Edward M. Chen, District Judge, Presiding

                              Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Michael B. Williams, a pre-trial civil detainee under California’s Sexually

Violent Predators Act (“SVPA”), appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under 28 U.S.C. § 1915(e)(2)(ii), Huftile v. Miccio-Fonseca, 410 F.3d
1136, 1138 (9th Cir. 2005), and we affirm.

      The district court properly dismissed Williams’s action because Williams

failed to allege facts sufficient to state a plausible claim. See Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (setting forth pleading standard); see also Jones v. Blanas,

393 F.3d 918, 936 (9th Cir. 2004) (setting forth elements of access-to-courts

claim); People v. Fraser, 42 Cal. Rptr. 3d 424, 435 (Ct. App. 2006) (no right to

self-representation in civil commitment proceedings under the SVPA).

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Williams’s state law claim after dismissing

Williams’s federal claims. See Satey v. JPMorgan Chase & Co., 521 F.3d 1087,

1090-91 (9th Cir. 2008) (setting forth standard of review and explaining that

district court may decline to exercise supplemental jurisdiction over state law

claims after all federal claims have been dismissed).

      The district court did not abuse its discretion by denying Williams leave to

amend because Williams cannot cure the deficiencies in his complaint. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and explaining that “a district court may dismiss

without leave where . . . amendment would be futile”).

      The district court did not abuse its discretion by denying Williams’s motion


                                           2                                     16-16034
for reconsideration because Williams failed to state any grounds warranting relief.

See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for relief under Fed.

R. Civ. P. 59(e)).

      AFFIRMED.




                                         3                                    16-16034